Exhibit 10.4
Corsico, October 1st, 2008          
     FIXED TERM EMPLOYMENT AGREEMENT
This Employment Agreement (“the Agreement”) dated as of October, 1st, 2008 is
between FOSTER WHEELER GLOBAL E&C SRL (“the Company” or “the Employer”) and
Mr. UMBERTO DELLA SALA (“the Executive”).
By executing this agreement the Company and the Executive agree as follows.
Type of employment: fixed-term contract, pursuant to Article 10, Paragraph 4,
Law Decree n. 368 of 6 September 2001, as modified by Law n. 247 of 24
December 2007.
Starting date and duration of employment: from October 1st, 2008 to December
31th, 2011.
Anticipated termination of the contract: it is expressely agreed that in
derogation of the provisions of the Italian Law currently applicable to the
fixed-term labour relationship, the Executive shall be entitled to terminate the
employment with the Company at any time during the term of the Agreement by
giving a four months’ notice starting from the receipt by the Company of
Executive’s resignation letter and without any penalties for the Executive.

     
Role
  Executive
 
   
Applicable National Contract:
  CCNL per i Dirigenti di Aziende Produttrici di Beni e Servizi (“the National
Contract”)
 
   
Annual Gross Salary:
  Euro 195.000,00.=
 
   
“Overall Minimum Guaranteed Salary”
according to the National Contract: Euro 55.000,00.=

The annual Gross Salary is fixed and not subject to adjustements for the entire
duration of the Agreement.
In particular the balance between the Annual Gross Salary paid to the Executive
and the “Overall Minimum Guaranteed Salary” provided for by the National
Contract will absorbe future salary increases which may become due by law and/or
as a result of future renewals of the National Contract.

 



--------------------------------------------------------------------------------



 



Other Benefits: in addition to the benefits provided by the National Contract
and in accordance with Company’s Policies and Procedures, the Executive shall
have the right to benefit of the “Cassa Tutela” Health Insurance Policy,
supplemental to FASI, and shall be assigned a Company car of “C Category” for
mixed use.
Protection of Confidential Information; Non-Competition and Non-Solicitation.
     1.1 Confidential Information. The Executive acknowledges that the
Executive’s services will be unique, that they will involve the development of
Employer subsidized relationships with key customers, suppliers, and service
providers as well as with key Employer employees and that the Executive’s work
for the Employer will give the Executive access to highly confidential
information not available to the public or competitors, including trade secrets
and confidential marketing, sales, product development and other data and
information which it would be impracticable for the Employer to effectively
protect and preserve in the absence of this Section 1.1 and the disclosure or
misappropriation of which could materially adversely affect the Employer.
Accordingly, the Executive agrees:
          1.1.1 except in the course of performing the Executive’s duties for
the Employer or in case of information which is or will become known to the
public, not ant any time, whether before, during or after the Executive’s
employment with the Employer, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Employer’s or
its subsidiaries’ or affiliates’ financial affairs or business processes or
methods or their research, development or marketing programs or plans, or any
other of its or their trade secrets. The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 1.1.1 under any court order, subpoena or
other judicial process, then, except as prohibited by law, the Executive will
promptly notify the Employer, take all reasonable steps, requested by the
Employer, to defend against the compulsory disclosure and permit the employer to
control with counsel of its choice any proceeding relating to the compulsory
disclosure. The Executive acknowledges that all information, the disclosure of
which is prohibited by this section, is of a confidential and proprietary
character and of great value to the Employer and its subsidiaries and
affiliates;
          1.1.2 to deliver promptly to the Employer on termination of the
Executive’s employment with the Employer, or at any time that the Employer may
so request, all confidential memoranda, notes, records, reports, manuals,
drawings, software, electronic/digital media records, blueprints and other
documents (and all copies thereof) relating to Employer’s (and its subsidiaries’
and affiliates’) business and all property associated therewith, which the
Executive may then possess or have under the Executive’s control.

 



--------------------------------------------------------------------------------



 



     1.2 Employer Protections. In consideration of the Employer’s entering into
this Agreement, the Executive agrees that at all times during the duration and
thereafter for the time period described hereinbelow, the Executive shall not,
directly or indirectly, for Executive or on behalf of or in conjunction with,
any other person, company, partnership, corporation, business, group, or other
entity (each, a “Person”):
          1.2.1 Non-Competition: until the first anniversary of the Date of
expiry of the Agreement or termination of Executive’s employment for any reason
(“Date of Termination”), engage in any activity for or on behalf of a
Competitor, as director, employee, shareholder (excluding any such share holding
by the Executive of no more than five percent (5%) of the shares of common
stocks of a publicly traded company), consultant or otherwise, which is the same
as or similar to activity in which Executive engaged at any time during the last
two (2) years of employment by the Employer; notwithstanding the foregoing,
although the intent of the parties is to have a global, worldwide non-compete,
solely in the event a court holds that the foregoing global non-compete is
unenforceable due to its scope, the Executive voluntarily agrees to be subject
to a revised non-compete which instead covers any activity which is the same as
or similar to activity in which Executive engaged at any time during the last
two (2) years of employment by the Employer within the territory of the European
Union, Saudi Arabia and Singapore;
          1.2.2 Non-Solicitation: until the second anniversary of the Date of
Termination:
               (i) Of Employees: call upon any Person who is, at such Date of
the Executive’s termination of employment, engaged in activity on behalf of the
Employer or any subsidiary or affiliate of the Employer for the purpose or with
the intent of enticing such Person to cease such activity on behalf of the
Employer or such subsidiary or affiliate; or
               (ii) Of Customers: solicit, induce, or attempt to induce any
customer of the Employer to cease doing business in whole or in part with or
through the Employer or a subsidiary or affiliate, or to do business with any
Competitor.
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Employer. For
purposes of this Agreement, “a material line of business conducted by the
Employer” means an activity of the Employer generating gross revenues to that
entity of more than twenty-five million dollars (US$25,000,000) in the
immediately preceding fiscal year of the respective entity.
          1.2.3 Consideration from Employer for Entering into the Non-Compete
and Non-Solicitation. As consideration for agreeing to the restrictive covenants
set forth in paragraphs 1.2.1 and 1.2.2 immediately above (the “Consideration”),
the Employer agrees to pay the Executive, the following:
               (A) a payment equal to € 58,500 (i.e., 30% of Executive’s Annual
Gross Salary) to be made on the first day of the month immediately following the
month which includes Executive’s Date of Termination or within ten (10) days
thereof; and
               (B) another payment equal to € 19,500 (i.e., 10% of Executive’s
Annual Gross Salary) to be paid on the one-year anniversary of the payment date
under clause (A) immediately above.
It is understood that the payments under this Paragraph 1.2.3 are in addition
to, and not in lieu of, any other payments due to the Executive under this
Agreement. Notwithstanding the foregoing, the Employer shall not be required to
make any payments hereunder if the Executive commits a breach or threatens to
breach any of the provisions of Paragraph 1.2.1 and 1.2.2 immediately above.
     1.3 Remedies and injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Section 1.1 or 1.2 hereof, the
Employer shall have the right and remedy to have the provisions of this
Agreement specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Employer in addition to money damage and that money
damages alone will not provide a complete or adequate remedy to the Employer, it
being further agreed that such right and remedy shall

 



--------------------------------------------------------------------------------



 



be in addition to, and not in lieu of, any other rights and remedies available
to the Employer under law or in equity.
     1.4 Severability. If any of the covenants contained in Sections 1.1, 1.2 or
1.3, or any part thereof, hereafter are construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.
     1.5 Extension of Term of Covenants Following Violation The period during
which the prohibitions of Section 1.2 are in effect shall be extended by any
period or periods during which the Executive is in violation of Section 1.2
     1.6 Choice of Forum and Modification by Court. It is agreed that any court
anywhere in the world has jurisdiction to hear the particular issues of
Section 1.1 or 1.2. If any of the covenants contained in Section 1.1 and 1.2 are
held to be unenforceable, the parties agree that the court making such
determination shall have the power to revise or modify such provision to make it
enforceable to the maximum extent permitted by applicable law and, in its
revised or modified form, said provision shall then be enforceable.
     1.7 Modification by One Court Not to Affect Covenants in Another Country:
The parties hereto intend to and hereby confer jurisdiction only to enforce the
specific covenants contained in Sections 1.1. and 1.2 upon the courts of any
country within the geographical scope of such covenants. In the event that the
courts of any one or more of such countries hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties’ hereto that such determination not bar or in any way
affect the Employer’s right to the relief provided above in the courts of any
other countries within the geographical scope of such covenants as to breaches
of such covenants in such other respective jurisdictions, the above covenants as
they relate to each country being for this purpose severable into diverse and
independent covenants

 



--------------------------------------------------------------------------------



 



Other terms and conditions of the labour employment: As regards all the other
terms and conditions not specified in this letter, express reference is made to
the National Contract.

              FOSTER WHEELER GLOBAL E&C S.R.L.       THE EXECUTIVE       BY    
          /s/ Franciso Javier Palencia Garcia
 
NAME: Francisco Javier Palencia Garcia       /s/ Umberto della Sala
 
NAME: Umberto della Sala     A Board of Directors’ Member            

 